      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 1 of 15



 1    Mitchell F. Boomer (State Bar No. 121441)
      Scott P. Jang (State Bar No. 260191)
 2    Yuki Cruse (State Bar No. 310073)
      JACKSON LEWIS P.C.
 3    50 California Street, 9th Floor
      San Francisco, CA 94111
 4    Telephone      (415) 394-9400
      Facsimile:     (415) 394-9401
 5    E-mail:        Mitchell.Boomer@jacksonlewis.com
      E-mail:        Scott.Jang@jacksonlewis.com
 6    E-mail:        Yuki.Cruse@jacksonlewis.com
 7    Attorneys for Defendant
      APPLE INC.
 8

 9                                    UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11

12    JOSH AREBALO,                                      Case No. 5:19-cv-03034-EJD
13                       Plaintiff,                      DEFENDANT’S SEPARATE
                                                         STATEMENT IN SUPPORT OF
14           v.                                          DEFENDANT’S MOTION FOR
                                                         SUMMARY JUDGMENT
15    APPLE, INC.; a California Corporation; and
      DOES 1 through 10, inclusive,                      Date:         May 6, 2021
16                                                       Time:         9:00 a.m.
                         Defendants.                     Judge:        Edward J. Davila
17                                                       Courtroom:    4

18                                                       Complaint Filed: May 31, 2019
                                                         Trial Date:      None Set
19
20    Claim or Defense                   Moving Party’s Undisputed Opposing Party’s Response
                                         Facts / Supporting Evidence / Supporting Evidence
21    Claim 1 – Failure to Provide
      Reasonable Accommodation
22    in Violation of Americans
      with Disabilities Act
23    1. Plaintiff’s claim is      Fact 1. Plaintiff asserts that he
         time-barred.              first raised his carpal tunnel
24                                 and his need to take short
                                   stretch breaks to Pratt starting
25                                 on June 30, 2017. (See Pl.
                                   Depo., Vol I, at 80:8-20.)
26                                 Fact 2. On July 5, 2017,
                                   Plaintiff wrote to Pratt: “My
27                                 hands are not well with this
                                   trip” and asked Pratt for time
28                                 off. (Pl. Depo., Vol. I, Ex. 11
                                                     1
     DEFENDANT’S SEPARATE STATEMENT                                        Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 2 of 15



 1                                    at JA196.)
                                      Fact 3. Plaintiff asserts that he
 2                                    had a FaceTime meeting with
                                      Pratt on July 12, 2017 where
 3                                    Pratt viewed Plaintiff’s
                                      calendar and instructed him to
 4                                    remove breaks from his
                                      calendar. (Pl. Depo., Vol. I,
 5                                    89:10-15.)
                                      Fact 4. Even assuming
 6                                    Plaintiff enjoys the longer 300-
                                      day exhaustion period, he had
 7                                    until May 29, 2018 at the latest
                                      to file with the EEOC his
 8                                    charge relating to his
                                      reasonable accommodation
 9                                    claim. (See 42 U.S.C. §
                                      12117(a) (adopting Title VII
10                                    remedies and procedures for
                                      implementing the ADA); 42
11                                    U.S.C. § 2000e-5(e)(1)
                                      (providing time limits for
12                                    exhausting claims under Title
                                      VII).)
13                                    Fact 5. Plaintiff filed with the
                                      EEOC his Charge relating to
14                                    his reasonable accommodation
                                      claim on June 11, 2018, which
15                                    is past the 300-day exhaustion
                                      period. (Pl. Depo., Vol. I, Ex.
16                                    3.)
      2. Defendant engaged in         Fact 6. On July 5, 2017,
17       direct communication         Plaintiff wrote to Pratt: “My
         with plaintiff to explore in hands are not well with this
18       good faith possible          trip” and asked Pratt for time
         accommodations and took off. (Pl. Depo., Vol. I, Ex. 11
19       into consideration           at JA196.)
         Plaintiff’s accommodation
20       request.
                                      Fact 7. Two days after
21                                    Plaintiff’s request on July 5
                                      2017, Pratt told Plaintiff to
22                                    request backfill coverage and
                                      asked Plaintiff if he connected
23                                    with Defendant’s third-party
                                      leave administrator about a
24                                    potential intermittent leave of
                                      absence. Pratt also reminded
25                                    Plaintiff to put in his request
                                      for sick days for the four days
26                                    Plaintiff planned to take off.
                                      (Pratt Decl. ¶ 69-71; Pl. Depo.
27                                    Vol. I, Ex. 11 at JA196.)
      3. Defendant offered an         Fact 8. Plaintiff received all
28       accommodation that was       the time off that he requested in
                                                      2
     DEFENDANT’S SEPARATE STATEMENT                                       Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 3 of 15



 1       reasonable and effective.    Plaintiff’s July 5 2017 request
                                      to Pratt. (Pratt Decl. ¶ 71.; Pl.
 2                                    Depo., Vol. I, at 121:14-20,
                                      123:6-12.)
 3    Claim 2 – Disability
      Discrimination in Violation
 4    of Americans with
      Disabilities Act
 5    1. Plaintiff cannot rely on     Fact 9. Plaintiff was
         temporal proximity to        discharged on December 5,
 6       show a causal link           2017, five months after
         between his disability and
 7       the decision to terminate    Plaintiff allegedly first
         his employment.              informed Pratt in July 2017
 8                                    about his carpal tunnel and
                                      stretch breaks. (Pratt Decl.
 9                                    ¶ 67; Pl. Depo., Vol. I, 80:8-20;
                                      229:5-8; see Pl. Depo., Vol I, at
10
                                      80:8-20.)
11                                    Fact 10. Plaintiff admitted in
                                      his deposition that after he
12                                    informed Pratt in July 2017
                                      about his carpal tunnel – and
13                                    by no later than August 2017 –
                                      he did not discuss or mention
14                                    his carpal tunnel to Pratt ever
                                      again. (See Pl. Depo., Vol. II,
15                                    at 259:23-261:16.)
                                      Fact 11. Pratt began coaching
16                                    Plaintiff with respect to
                                      timeliness of his coaching
17                                    documentation as early as April
                                      2017 (i.e., at least two months
18                                    before Plaintiff alleges that he
                                      notified Pratt of his carpal
19                                    tunnel) on June 30, 2017.
                                      (Pratt Decl. ¶ 14; Pratt Depo. at
20                                    26:3-5; 38:1-4.)
                                      Fact 12. Pratt drafted
21                                    Plaintiff’s 2017 Annual
                                      Performance Review in June
22                                    2017 and completed the
                                      document by June 22, 2017,
23                                    which occurred before Plaintiff
                                      allegedly first notified Pratt of
24                                    his carpal tunnel on June 30,
                                      2017. (Pratt Decl. ¶ 19, Ex. 4;
25                                    Pratt Depo. at 52:2-8; see Pl.
                                      Depo., Vol I, at 80:8-20.)
26    2. Plaintiff cannot establish   Fact 13. Plaintiff admits that
         discriminatory animus by     he could have been discharged
27       relying on the discipline    for failing to abide by
         he received for violating    Defendant’s moving policy.
28       Defendant’s moving           (Pl. Depo., Vol. I, 152:3-23;
         policy.                      Pratt Decl. ¶ 46.)
                                                       3
     DEFENDANT’S SEPARATE STATEMENT                                       Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 4 of 15



 1                                Fact 14. Plaintiff claims Pratt
                                  was the one who went “to bat”
 2                                for Plaintiff and saved him
                                  from discharge. This was
 3                                despite the fact that, according
                                  to Plaintiff, Pratt was at this
 4                                point fully aware of Plaintiff’s
                                  carpal tunnel and stretch
 5                                breaks. (Pl. Depo., Vol. I,
                                  80:8-20, 152:3-23; Pratt Decl.
 6                                ¶ 46.)
      3. Plaintiff cannot prove   Fact 15. As early as April
 7       pretext for disability   2017, Pratt observed gaps in
         discrimination because   Plaintiff’s performance. (Pratt
 8       Defendant terminated     Decl. ¶ 6; Pratt Depo. at 38:11-
         Plaintiff’s employment   22.)
 9       for legitimate,
         non-discriminatory
10       reasons.
                                  Fact 16. Of specific concern to
11                                Pratt in 2017, it appeared
                                  Plaintiff was not conducting
12                                one-on-one coaching sessions
                                  with his direct reports, which
13                                was an essential part of
                                  Plaintiff’s job duties as a Team
14                                Manager. (Pratt Decl. ¶ 7.)
                                  Fact 17. Pratt began coaching
15                                Plaintiff on performance
                                  deficiencies related to missed
16                                deadlines and workflow
                                  management as early as April
17                                2017. (Pratt Decl. ¶ 14; Pratt
                                  Depo. at 26:3-5; 38:1-4.)
18                                Fact 18. In 2015, Pratt
                                  previously coached Plaintiff on
19                                similar performance
                                  deficiencies by Plaintiff that
20                                Pratt also observed in 2017.
                                  (Pratt Decl. ¶ 11; Pl. Depo.,
21                                Vol. I, Ex. 17.)
                                  Fact 19. As documented in
22                                Plaintiff’s 2015 Annual
                                  Performance Review, Pratt
23                                worked with Plaintiff on
                                  managing the workflow of the
24                                coaching sessions to ensure
                                  Plaintiff had sufficient time to
25                                complete them during the
                                  month. (See Pratt Decl. ¶ 12;
26                                Pratt Depo., Ex. 17 at JA043.)
                                  Fact 20. In 2016, Plaintiff’s
27                                then-manager, Sherry
                                  Gonzalez, noted in Plaintiff’s
28                                coaching documentation
                                                  4
     DEFENDANT’S SEPARATE STATEMENT                                  Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 5 of 15



 1                             similar deficiencies observed
                               by Pratt in 2017. (Pratt Decl.
 2                             ¶ 13; Pratt Depo., Ex. 42 at
                               APL-AREBALO 109.)
 3                             Fact 21. Plaintiff’s
                               performance deficiencies were
 4                             documented in his 2017
                               Annual Performance Review.
 5                             (Pratt Depo., Ex. 19 at JA051.)
                               Fact 22. The 2017 Annual
 6                             Performance Review listed
                               specific, examples of Pratt’s
 7                             observations of Plaintiff failing
                               to meet expectations. (Pratt
 8                             Depo., Ex. 19 at JA051.)
                               Fact 23. At no point when
 9                             Plaintiff received the 2017
                               Annual Performance Review
10                             from Pratt did Plaintiff dispute
                               Pratt’s feedback. (See Pl.
11                             Depo. Vol. I, Ex. 19 at JA053.)
                               Fact 24. Plaintiff wrote in his
12                             2017 Annual Performance
                               Review: “I agree completely
13                             here! I am looking forward to
                               continuing to grow under your
14                             leadership, David.” (Pl. Depo.
                               Vol. I, Ex. 19 at JA053.)
15                             Fact 25. When an employee
                               receives an “expected more”
16                             rating in an annual
                               performance review, the
17                             employee’s manager is
                               expected to provide direct
18                             coaching to the employee to
                               improve their performance.
19                             (Pratt Decl. ¶ 27.)
                               Fact 26. On or around July 12,
20                             2017, Pratt and Plaintiff met in
                               a one-on-one meeting to
21                             discuss an “Action Plan” that
                               identified ways to help Plaintiff
22                             address the observed
                               performance issues by Pratt.
23                             (Pratt Decl. ¶ 28; Pl. Depo.,
                               Vol. I, at 173:23-174:4, Ex.
24                             20.)
                               Fact 27. The Action Plan
25                             outlined the performance
                               issues, including Plaintiff’s
26                             continued failure to timely
                               complete and upload his
27                             coaching session notes, and
                               created a plan for addressing
28                             the issues. (Pratt Decl. ¶ 29;
                                               5
     DEFENDANT’S SEPARATE STATEMENT                                Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 6 of 15



 1                             Pl. Depo., Vol. I, Ex. 20.)
                               Fact 28. The Action Plan
 2                             focused particularly on
                               Plaintiff’s workflow
 3                             management. (Pratt Decl.
                               ¶ 30.)
 4                             Fact 29. The Action Plan
                               therefore focused on ensuring
 5                             Plaintiff allotted himself
                               sufficient time to complete his
 6                             core job duties without being
                               interrupted by others. (Pratt
 7                             Decl. ¶ 32; see Pl. Depo., Vol.
                               I, Ex. 20 at APL-AREBALO
 8                             82.)
                               Fact 30. Despite the corrective
 9                             guidance offered by his Action
                               Plan, Pratt believed Plaintiff’s
10                             performance remained
                               inconsistent and uneven. (Pratt
11                             Decl. ¶ 47.)
                               Fact 31. As of August 2017,
12                             Plaintiff still had an issue with
                               completing coaching sessions
13                             and reviewing his direct
                               reports’ timecards in a timely
14                             fashion. (Pratt Decl. ¶ 48, Ex.
                               11.)
15                             Fact 32. After consulting with
                               and obtaining approval from
16                             human resources, Pratt
                               delivered a Documented
17                             Coaching Plan to Plaintiff on
                               November 2, 2017. (Pratt
18                             Depo. at 116:7-9, Ex. 22.)
                               Fact 33. The Documented
19                             Coaching Plan reiterated areas
                               where Plaintiff’s performance
20                             continued to fall short of
                               expectations: completion of
21                             coaching sessions, timely
                               review of customer survey
22                             responses, timely review of
                               attendance, and workflow
23                             management. (Pratt Depo. Ex.
                               22 at APL-AREBALO 286).
24                             Fact 34. The Documented
                               Coaching Plan required
25                             immediate, sustained
                               performance improvement by
26                             Plaintiff over the period of one
                               month, from November 3, 2017
27                             to December 2, 2017; failure to
                               make such improvement would
28                             be grounds for termination.
                                               6
     DEFENDANT’S SEPARATE STATEMENT                                Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 7 of 15



 1                                     (Pratt Decl. ¶ 51; Pratt Depo.,
                                       Ex. 22 at APL-AREBALO
 2                                     287.)
                                       Fact 35. During the
 3                                     Documented Coaching period,
                                       Plaintiff (1) missed a training
 4                                     deadline after a reminder; (2)
                                       failed to document a coaching
 5                                     session; (3) failed to conduct a
                                       coaching session; (4) reviewed
 6                                     timecards on the Friday and
                                       Saturday right before payroll
 7                                     ends; (5) failed to approve
                                       timecards timely, resulting in
 8                                     underpayment of employees;
                                       (6) failed to deliver a
 9                                     Misconduct Warning, which
                                       led to further misconduct; and
10                                     (7) failed to review and address
                                       attendance issues with his
11                                     direct reports. (See Pratt
                                       Depo., Ex 41 at APL-
12                                     AREBALO-328.)
                                       Fact 36. Pratt testified that his
13                                     reason for terminating
                                       Plaintiff’s employment was
14                                     based on Plaintiff’s inability to
                                       satisfy the standards in the
15                                     Documented Coaching Plan.
                                       (Pratt Decl. ¶ 64, Ex. 15; Pl.
16                                     Depo. Vol. I, 229:5-8.)
                                       Fact 37. Plaintiff’s termination
17                                     was a culmination of more than
                                       seven months of coaching,
18                                     three months of which occurred
                                       before Plaintiff alleges that he
19                                     first informed Pratt that he had
                                       carpal tunnel. (Pratt Decl. ¶
20                                     50; see Pl. Depo., Vol I, at
                                       80:8-20.)
21    Claim 3 – Retaliation in
      Violation of Americans with
22    Disabilities Act
      1. Defendant disciplined         Fact 38. Defendant has a
23       Plaintiff for a legitimate,   policy that requires At-Home
         non-discriminatory            Advisor Team Managers like
24       reason.                       Plaintiff to notify their manager
                                       and seek prior approval before
25                                     a move. (Pl. Depo., Vol. I, at
                                       94:16-20, Pratt Decl. ¶ 34, Ex.
26                                     8.)
                                       Fact 39. Plaintiff admitted that
27                                     he understood Defendant’s
                                       policy that remote workers
28                                     such as himself must notify
                                                       7
     DEFENDANT’S SEPARATE STATEMENT                                        Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 8 of 15



 1                             their manager and seek prior
                               approval for a move. (Pl.
 2                             Depo. Vol. I, at 134:22-135:4,
                               Ex. 12.)
 3                             Fact 40. Plaintiff specifically
                               informed Pratt that he was
 4                             considering moving to Ocean
                               Shores, Washington. (Pratt
 5                             Decl. ¶ 37, Ex. 9; Pl. Depo.,
                               Vol. I, Ex. 13 at APL-
 6                             AREBALO 392.)
                               Fact 41. Pratt responded by
 7                             congratulating Plaintiff on his
                               move and informing Plaintiff
 8                             that, because Plaintiff was
                               moving outside a Major Market
 9                             pay scale location, his salary
                               would be reduced. (Pl. Depo.,
10                             Vol. 1, Ex. 13 at APL-
                               AREBALO 392.)
11                             Fact 42. Pratt asked Plaintiff to
                               confirm his move to Ocean
12                             Shores so that he could enter
                               the new address in Apple’s
13                             human resources system. (Id.)
                               Fact 43. In response to Pratt
14                             indicating a potential drop in
                               pay, Plaintiff then suggested
15                             that he was considering moving
                               to Federal Way, Washington,
16                             which is within the Seattle
                               Metropolitan area. (Pl. Depo.,
17                             Vol. 1, Ex. 13 at APL-
                               AREBALO 391.)
18                             Fact 44. Pratt replied that
                               Federal Way was considered a
19                             Major Market and therefore
                               Plaintiff’s salary would not
20                             change if he moved to Federal
                               Way instead of Ocean Shores.
21                             (Id.)
                               Fact 45. Plaintiff later
22                             indicated that he would be
                               moving to the Seattle area
23                             instead, to which Pratt again
                               confirmed that Plaintiff’s
24                             salary would not change and
                               that Pratt would update
25                             Plaintiff’s new location. (Pratt
                               Decl. ¶¶ 40-42; Pl. Depo., Vol.
26                             1, Ex. 14 at APL-AREBALO
                               395.)
27                             Fact 46. Plaintiff never moved
                               to the Seattle area and instead
28                             moved to Ocean Shores at the
                                               8
     DEFENDANT’S SEPARATE STATEMENT                                Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 9 of 15



 1                                    start of July 2017. (Pl. Depo.
                                      Vol. I, 142:17-20.)
 2                                    Fact 47. Because Plaintiff did
                                      not notify Pratt of his move to
 3                                    Ocean Shores, Plaintiff
                                      continued to collect his regular
 4                                    salary as if he had moved to the
                                      Seattle area and was living in a
 5                                    Major Market location, when
                                      in fact he was not. This
 6                                    resulted in Plaintiff being
                                      overpaid. (Pl. Depo. Vol. I,
 7                                    144:1-10; Pratt Decl. ¶ 43.)
                                      Fact 48. Plaintiff’s move to
 8                                    Ocean Shores instead of Seattle
                                      remained unbeknownst to Pratt
 9                                    for more than a month and a
                                      half. Pratt only discovered that
10                                    Plaintiff had moved to Ocean
                                      Shores after he asked for
11                                    Plaintiff’s address in mid-
                                      August 2017. At that point,
12                                    Plaintiff confessed to Pratt that
                                      he had moved to Ocean Shores.
13                                    (Pratt Decl. ¶ ¶ 44-45, Ex. 9;
                                      Pl. Depo., Vol. I, 143:7-13,
14                                    145:19-24, Ex. 18.)
                                      Fact 49. In deposition,
15                                    Plaintiff claimed that he did not
                                      know how to change his
16                                    address in Defendant’s
                                      directory and belatedly spoke
17                                    with one of his colleagues in
                                      August 2017 who showed him
18                                    how to change his address. (Pl.
                                      Depo., Vol. I, 146:13-22.)
19                                    Fact 50. Plaintiff still never
                                      changed his address on Merlin
20                                    or any other company
                                      directory. (Pl. Depo., Vol. I,
21                                    154:7-9.)
                                      Fact 51. Pratt issued Plaintiff a
22                                    misconduct warning for failing
                                      to abide by Defendant’s
23                                    moving policy on September 1.
                                      (Pl. Depo., Vol. I, 151:22-23,
24                                    Ex. 16.)
      2. Plaintiff cannot establish   Fact 52. Plaintiff admits that
25       retaliatory animus by        he could have been discharged
         relying on the discipline    for failing to abide by
26       he received for violating    Defendant’s moving policy.
         Defendant’s moving           (Pl. Depo., Vol. I, 152:3-23;
27       policy.                      Pratt Decl. ¶ 46.)
                                      Fact 53. Plaintiff claims Pratt
28                                    was the one who went “to bat”
                                                      9
     DEFENDANT’S SEPARATE STATEMENT                                       Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 10 of 15



 1                                     for Plaintiff and saved him
                                       from discharge. This was
 2                                     despite the fact that, according
                                       to Plaintiff, Pratt was at this
 3                                     point fully aware of Plaintiff’s
                                       carpal tunnel and stretch
 4                                     breaks. (Pl. Depo., Vol. I,
                                       80:8-20, 152:3-23; Pratt Decl.
 5                                     ¶ 46.)
      3. Plaintiff cannot establish a Fact 54. Pratt initiated
 6       causal link between his       Plaintiff’s Documented
         termination and his           Coaching and termination, but
 7       engaging in alleged           there is no evidence that Pratt
         protected activity (i.e., his ever learned about Plaintiff’s
 8       alleged discussion with       alleged discussions with
         Bishop about his concerns Bishop. (Pratt Depo. at 116:7-
 9       over employee health and 9, Ex. 22; Pratt Decl. ¶¶ 64, 66,
         stretch breaks).              Ex. 15; Pl. Depo. Vol. I, 229:5-
10                                     8.)
                                       Fact 55. Plaintiff specifically
11                                     admits that he is unaware of
                                       Bishop ever discussing
12                                     Plaintiff’s carpal tunnel or
                                       stretch breaks with Pratt. (Jang
13                                     Decl. ¶ 6, Ex. E, Pl.’s Response
                                       to Request for Admissions No.
14                                     8.)
      4. Plaintiff cannot establish    Fact 56. Plaintiff admitted in
15       his termination was           his deposition that despite the
         pretextual based on his       initial off-the-cuff remark, he
16       alleged conversation with and Bishop proceeded to have
         Bishop in November            a “good dialogue” about the
17       2017, during which            issues Plaintiff hoped to raise,
         Bishop allegedly said he      made a plan to address the
18       did not “need this shit”      issues, and scheduled and
         because the evidence is       accepted a calendar invite for a
19       not specific or substantial. few weeks later to reconvene
                                       with Plaintiff on the matter.
20                                     (Pl. Depo., Vol. I, 129:15-20;
                                       Vol. II, 272:11-21.)
21                                     Fact 57. According to
                                       Plaintiff, he considered
22                                     Bishop’s plan to be sufficiently
                                       satisfactory that he did not
23                                     believe it was necessary to
                                       raise his concerns to human
24                                     resources. (Pl. Depo., Vol. II,
                                       at 272:11-21.)
25                                     Fact 58. Bishop did not make
                                       the “I don’t need this shit”
26                                     comment in the context of any
                                       performance or termination
27                                     discussion about Plaintiff. (See
                                       (Pl. Depo., Vol. I, 129:15-20.)
28                                     Fact 59. Pratt, not Bishop,
                                                      10
     DEFENDANT’S SEPARATE STATEMENT                                       Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 11 of 15



 1                                     initiated Plaintiff’s
                                       Documented Coaching Plan
 2                                     and termination. (Pratt Depo.
                                       at 116:7-9, Ex. 22; Pratt Decl.
 3                                     ¶ 64, Ex. 15; Pl. Depo. Vol. I,
                                       229:5-8.)
 4                                     Fact 60. Bishop’s role was
                                       limited in reviewing and
 5                                     approving Pratt’s termination
                                       request for Plaintiff: Bishop
 6                                     reviewed the documents
                                       provided to him and agreed
 7                                     that Plaintiff failed to meet the
                                       expectations of the
 8                                     Documented Coaching Plan,
                                       most notably the expectation
 9                                     that Plaintiff process timecards
                                       properly. (Bishop Decl. ¶ 5.)
10                                     Fact 61. To the extent Bishop
                                       agreed with the termination
11                                     decision, Bishop specifically
                                       explained his reason for doing
12                                     so: Plaintiff’s performance
                                       issues caused employees to be
13                                     underpaid and a trust gap
                                       existed as a result of Plaintiff’s
14                                     move-related misconduct.
                                       (Bishop Decl. ¶ 5.)
15                                     Fact 62. Pratt had no
                                       knowledge of alleged meetings
16                                     between Plaintiff and Bishop
                                       wherein Plaintiff alleges he
17                                     discussed stretch breaks or
                                       potential OSHA violations.
18                                     (Pratt Decl. ¶ 66.)
      5. Plaintiff cannot prove        Fact 63. As early as April
19       pretext for retaliation       2017, Pratt observed gaps in
         because Defendant             Plaintiff’s performance. (Pratt
20       initiated Plaintiff’s         Decl. ¶ 6; Pratt Depo. at 38:11-
         Documented Coaching           22.)
21       Plan and termination for
         legitimate, non-retaliatory
22       reasons.
                                       Fact 64. Of specific concern to
23                                     Pratt in 2017, it appeared
                                       Plaintiff was not conducting
24                                     one-on-one coaching sessions
                                       with his direct reports, which
25                                     was an essential part of
                                       Plaintiff’s job duties as a Team
26                                     Manager. (Pratt Decl. ¶ 7.)
                                       Fact 65. Pratt began coaching
27                                     Plaintiff on performance
                                       deficiencies related to missed
28                                     deadlines and workflow
                                                       11
     DEFENDANT’S SEPARATE STATEMENT                                         Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 12 of 15



 1                             management as early as April
                               2017. (Pratt Decl. ¶ 14; Pratt
 2                             Depo. at 26:3-5; 38:1-4.)
                               Fact 66. In 2015, Pratt
 3                             previously coached Plaintiff on
                               similar performance
 4                             deficiencies by Plaintiff that
                               Pratt also observed in 2017.
 5                             (Pratt Decl. ¶ 11; Pl. Depo.,
                               Vol. I, Ex. 17.)
 6                             Fact 67. As documented in
                               Plaintiff’s 2015 Annual
 7                             Performance Review, Pratt
                               worked with Plaintiff on
 8                             managing the workflow of the
                               coaching sessions to ensure
 9                             Plaintiff had sufficient time to
                               complete them during the
10                             month. (See Pratt Decl. ¶ 12;
                               Pratt Depo., Ex. 17 at JA043.)
11                             Fact 68. In 2016, Plaintiff’s
                               then-manager, Sherry
12                             Gonzalez, noted in Plaintiff’s
                               coaching documentation
13                             similar deficiencies observed
                               by Pratt in 2017. (Pratt Decl.
14                             ¶ 13; Pratt Depo., Ex. 42 at
                               APL-AREBALO 109.)
15                             Fact 69. Plaintiff’s
                               performance deficiencies were
16                             documented in his 2017
                               Annual Performance Review.
17                             (Pratt Depo., Ex. 19 at JA051.)
                               Fact 70. The 2017 Annual
18                             Performance Review listed
                               specific, examples of Pratt’s
19                             observations of Plaintiff failing
                               to meet expectations. (Pratt
20                             Depo., Ex. 19 at JA051.)
                               Fact 71. At no point when
21                             Plaintiff received the 2017
                               Annual Performance Review
22                             from Pratt did Plaintiff dispute
                               Pratt’s feedback. (See Pl.
23                             Depo. Vol. I, Ex. 19 at JA053.)
                               Fact 72. Plaintiff wrote in his
24                             2017 Annual Performance
                               Review: “I agree completely
25                             here! I am looking forward to
                               continuing to grow under your
26                             leadership, David.” (Pl. Depo.
                               Vol. I, Ex. 19 at JA053.)
27                             Fact 73. When an employee
                               receives an “expected more”
28                             rating in an annual
                                              12
     DEFENDANT’S SEPARATE STATEMENT                                Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 13 of 15



 1                             performance review, the
                               employee’s manager is
 2                             expected to provide direct
                               coaching to the employee to
 3                             improve their performance.
                               (Pratt Decl. ¶ 27.)
 4                             Fact 74. On or around July 12,
                               2017, Pratt and Plaintiff met in
 5                             a one-on-one meeting to
                               discuss an “Action Plan” that
 6                             identified ways to help Plaintiff
                               address the observed
 7                             performance issues by Pratt.
                               (Pratt Decl. ¶ 28; Pl. Depo.,
 8                             Vol. I, at 173:23-174:4, Ex.
                               20.)
 9                             Fact 75. The Action Plan
                               outlined the performance
10                             issues, including Plaintiff’s
                               continued failure to timely
11                             complete and upload his
                               coaching session notes, and
12                             created a plan for addressing
                               the issues. (Pratt Decl. ¶ 29;
13                             Pl. Depo., Vol. I, Ex. 20.)
                               Fact 76. The Action Plan
14                             focused particularly on
                               Plaintiff’s workflow
15                             management. (Pratt Decl.
                               ¶ 30.)
16                             Fact 77. The Action Plan
                               therefore focused on ensuring
17                             Plaintiff allotted himself
                               sufficient time to complete his
18                             core job duties without being
                               interrupted by others. (Pratt
19                             Decl. ¶ 32; see Pl. Depo., Vol.
                               I, Ex. 20 at APL-AREBALO
20                             82.)
                               Fact 78. Despite the corrective
21                             guidance offered by his Action
                               Plan, Pratt believed Plaintiff’s
22                             performance remained
                               inconsistent and uneven. (Pratt
23                             Decl. ¶ 47.)
                               Fact 79. As of August 2017,
24                             Plaintiff still had an issue with
                               completing coaching sessions
25                             and reviewing his direct
                               reports’ timecards in a timely
26                             fashion. (Pratt Decl. ¶ 48, Ex.
                               11.)
27                             Fact 80. After consulting with
                               and obtaining approval from
28                             human resources, Pratt
                                              13
     DEFENDANT’S SEPARATE STATEMENT                                Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 14 of 15



 1                             delivered a Documented
                               Coaching Plan to Plaintiff on
 2                             November 2, 2017. (Pratt
                               Depo. at 116:7-9, Ex. 22.)
 3                             Fact 81. The Documented
                               Coaching Plan reiterated areas
 4                             where Plaintiff’s performance
                               continued to fall short of
 5                             expectations: completion of
                               coaching sessions, timely
 6                             review of customer survey
                               responses, timely review of
 7                             attendance, and workflow
                               management. (Pratt Depo. Ex.
 8                             22 at APL-AREBALO 286).
                               Fact 82. The Documented
 9                             Coaching Plan required
                               immediate, sustained
10                             performance improvement by
                               Plaintiff over the period of one
11                             month, from November 3, 2017
                               to December 2, 2017; failure to
12                             make such improvement would
                               be grounds for termination.
13                             (Pratt Decl. ¶ 51; Pratt Depo.,
                               Ex. 22 at APL-AREBALO
14                             287.)
                               Fact 83. During the
15                             Documented Coaching period,
                               Plaintiff (1) missed a training
16                             deadline after a reminder; (2)
                               failed to document a coaching
17                             session; (3) failed to conduct a
                               coaching session; (4) reviewed
18                             timecards on the Friday and
                               Saturday right before payroll
19                             ends; (5) failed to approve
                               timecards timely, resulting in
20                             underpayment of employees;
                               (6) failed to deliver a
21                             Misconduct Warning, which
                               led to further misconduct; and
22                             (7) failed to review and address
                               attendance issues with his
23                             direct reports. (See Pratt
                               Depo., Ex 41 at APL-
24                             AREBALO-328.)
                               Fact 84. Pratt testified that his
25                             reason for terminating
                               Plaintiff’s employment was
26                             based on Plaintiff’s inability to
                               satisfy the standards in the
27                             Documented Coaching Plan.
                               (Pratt Decl. ¶ 64, Ex. 15; Pl.
28                             Depo. Vol. I, 229:5-8.)
                                              14
     DEFENDANT’S SEPARATE STATEMENT                                Case No. 5:19-CV-03034-EJD
      Case 5:19-cv-03034-EJD Document 45-4 Filed 02/01/21 Page 15 of 15



 1                                        Fact 85. Plaintiff’s termination
                                          was a culmination of more than
 2                                        seven months of coaching,
                                          three months of which occurred
 3                                        before Plaintiff alleges that he
                                          first informed Pratt that he had
 4                                        carpal tunnel. (Pratt Decl. ¶
                                          50; see Pl. Depo., Vol I, at
 5                                        80:8-20.)
         Claim 4 – Wrongful
 6       Termination in Violation of
         Public Policy under FEHA
 7       1. Plaintiff cannot assert a     Fact 86. Plaintiff worked and
            claim for wrongful            resided in Ocean Shores,
 8          termination in violation of   Washington, at the time of his
            California public policy      termination. (See Pl. Depo.,
 9          because the alleged           Vol. I, at 21:7-18.)
            wrongful termination did
10          not occur in California
            and therefore, California
11          law does not apply.
                                          Fact 87. Pratt worked, resided,
12                                        and made the decision to
                                          terminate Plaintiff’s
13                                        employment in Texas. (Pratt
                                          Decl. ¶ 3; Pratt Depo., 9:1-2.)
14                                        Fact 88. Bishop worked,
                                          resided, and approved Pratt’s
15                                        decision to terminate Plaintiff’s
                                          employment in Washington.
16                                        (Bishop Decl. ¶ 6.)
17

18   Dated: February 1, 2021                                     JACKSON LEWIS P.C.

19
20                                                   By:         /s/ Scott P. Jang1
                                                                Mitchell F. Boomer
21                                                              Scott P. Jang
                                                                Yuki Cruse
22                                                              Attorneys for Defendant
                                                                APPLE INC.
23

24   4820-4213-5256, v. 1


25

26

27

28   1
      Pursuant to the Court’s Standing Order for Civil Cases, I attest that the evidence cited herein fairly
     and accurately supports or disputes the facts as asserted.
                                                           15
     DEFENDANT’S SEPARATE STATEMENT                                               Case No. 5:19-CV-03034-EJD
